Citation Nr: 1429869	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the lower extremities. 

2.  Entitlement to an initial rating in excess of 30 percent for service-connected pain disorder with depressive disorder.

3.  Entitlement to a compensable rating for service-connected dermatophytosis of the feet, status post arthroplasty due to mild hammer digit deformities and keratotic lesions.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to August 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for pain disorder with depressive disorder, rated 30 percent from January 28, 2008, and continued a noncompensable rating for the Veteran's service-connected skin disability.  

The Veteran was originally granted service connection for a skin disability with a noncompensable rating, effective October 14, 2003.  Since then, he has been awarded several temporary total ratings based on convalescence, with continued noncompensable ratings for the intervening periods, from October 2003 through January 2006.  The current stage began in January 2006, and is for a noncompensable rating.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's neurological disability of the bilateral lower extremities was examined by a VA physician in August 2008.  However, the etiological opinion provided is inadequate for rating purposes, as it provides no supporting rationale.  Furthermore, it addresses only the issue of secondary service connection (to dermatophytosis of the feet), and does not address whether there might be a direct relationship to service.  Consequently, a new examination is necessary.  

The Veteran's August 2008 VA psychiatric examination report shows he had moderate to severe occupational social impairment, with a GAF score of 52.  Thereafter, a January 2009 VA psychological evaluation indicated he had much more severe symptoms causing significant occupational and social impairment and a GAF score of 37 was assigned.  The letter also suggested the Veteran had overlapping symptoms with posttraumatic stress disorder (PTSD).  A subsequent January 2010 VA psychiatric examination again noted only moderate symptoms causing some occupational and social impairment, with a GAF score of 53 assigned.  The Board also notes that the most recent dermatological and psychiatric VA examinations were both conducted in January 2010.  In light of the drastic discrepancies in severity between these evaluations and the fact that the Veteran's most recent examination (for either disability) was in January 2010, new examinations are necessary to determine the current severity of his pain disorder with depressive disorder and dermatophytosis of the feet.

The Board also notes that the most recent VA treatment records associated with the claims file are dated in June 2013.  Any outstanding records of VA treatment are constructively of record and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a TDIU application form for his completion.  The Veteran and his representative should be given the opportunity to respond. 

2.  The AOJ should prepare a document that clearly explains why dermatophytosis would be rated with arthroplasty and hammer deformities.  If the conditions should not be so lumped, an appropriate rating decision should be prepared.  In the alternative, the AOJ must consider whether this condition should be referred for extraschedular consideration. 

3. The AOJ should then obtain copies of all records of VA treatment the Veteran has received, beginning in June 2013.  The RO should document its attempts to obtain such records, and the reason for the unavailability of any records sought.

4.  Then, the AOJ should arrange for the Veteran to be examined by a VA neurologist to determine the nature and likely etiology of his neurological disability of the lower extremities.  A review of the entire claims file must be conducted in conjunction with the examination, and any tests or studies deemed necessary should be ordered.  Based on an examination and review of the record, the examiner should provide an opinion which responds to the following:

(a)  Identify, by medical diagnosis, all neurological disabilities found.

(b)  For each disability diagnosed, indicate whether it is at least as likely as not (a 50 percent or better probability) that such was caused or aggravated by the Veteran's service or injuries therein.  Specifically, the examiner should address any possible relationship to a February 1981 arthroplasty.

(c)  For each disability diagnosed, indicate whether it is at least as likely as not (a 50 percent or better probability) that such is caused or aggravated by the Veteran's service-connected dermatophytosis of the feet, status post arthroplasty due to mild hammer digit deformities and keratotic lesions.

(d)  For each disability diagnosed, indicate whether it is at least as likely as not (a 50 percent or better probability) that such is caused or aggravated by the Veteran's service connected status-post operative excision helloma molle, left little toe.

A complete rationale must be provided for all opinions.

5.  The AOJ should also arrange for the Veteran to be examined by a VA psychiatrist to determine the current severity of his pain disorder with depressive disorder.  Based on an examination and review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify all symptoms and impairment associated with the Veteran's pain disorder with depressive disorder, noting their frequency and severity.

A complete rationale must be provided for all opinions.

6.  The AOJ should then arrange for the Veteran to be examined by an examinert to determine the current severity of his dermatophytosis of the feet, keratotoc lesions status post arthroplasty and hammer deformities.  Based on an examination and review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify all symptoms associated with the Veteran's disability of the feet, specifically indicating the percentage of total body area covered, the percentage of exposed areas covered, and the frequency and nature of medication used to treat the condition.

A complete rationale must be provided for all opinions.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

